(No Syllabus.)
It has been stipulated that the decision of this court in the case of State v. Tony Milosevich shall be accepted as the decision in the above-entitled cause. Both cases were tried before the same court and jury and involve the same question on appeal.
In State v. Tony Milosevich, ante, p. 404 (249 P. 625), in an opinion this day rendered, the cause, on account of an erroneous instruction was reversed and remanded for a new trial. It follows that the same order will be entered herein.
REVERSED AND REMANDED.
McBRIDE, C.J., and BURNETT and COSHOW, JJ., concur. *Page 409